Case 2:20-cv-09143-TJH-GJS Document 26 Filed 01/21/21 Page 1 of 1 Page ID #:175


 1
 2
 3
 4
 5
 6
 7
 8
                            UNITED STATES DISTRICT COURT
 9
                           CENTRAL DISTRICT OF CALIFORNIA
10
11     MICHAEL O. DEVAUGHN,
                                                Case No. 2:20-cv-09143-TJH (GJS)
12                  Petitioner
13            v.                                JUDGMENT [JS-6]
14     U.S. PAROLE COMMISSION, et al.,
15                  Respondents.
16
17
18          Pursuant to the Court’s Order Denying Motion And Dismissing Petition
19    Without Prejudice,
20
21          IT IS ADJUDGED that the above-captioned case is dismissed without
22    prejudice as moot.
23
24    DATED: JANUARY 21, 2021
25
                                           ___________________________________
26                                         HON. TERRY J. HATTER, JR.
27                                         UNITED STATES DISTRICT JUDGE

28
